DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 09/28/2016 of provisional application No. 62/400,971 is acknowledged as required by 35 U.S.C. 119.
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: All claims are directed to flip stop 76 shown in Figs. 11A-12F that does not have support in Provisional Patent Application 62/702,705 and therefore does not benefit from the earlier date.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Drummond (WO 2012/165977).
Regarding claims 1-2, Drummond teaches (reproduced and annotated below) a flip stop comprising: a first rotation point and a second rotation point; While the movement of the flip stop amounts to a method step, and is therefore mere intended use, the prior art  must be capable of this intended use. In device of Drummond the flip stop is configured to be hung for rotation about the first rotation point (the flip stop is capable of being freely rotated about the first and the second rotation points when bar 23 is engaged with the first and the second rotation points); a second rotation point at which the flip stop is configured to be hung for rotation about the second rotation point (as stated earlier the flip stop is capable of being freely rotated about the first and the second rotation points when bar 23 is engaged with the first and the second rotation points); wherein when the flip stop is hung from the first rotation point the flip stop defines a first natural orientation; and wherein when the flip stop is hung from the second rotation point the flip stop defines a second natural orientation that is discrete from the first natural orientation (as shown in Fig. 1, when bar 23 is engaged with the first rotation point, plane of face X of the flip stop 27 is vertical to the plane of flat surface of 20 of board 20 (first natural orientation); and as discussed in first paragraph of page 4, when bar 23 is pushed up to the second rotation point and forward, cam surface 30 of the flip stop contacts the flat surface of board 20 so that face XX will be skewed relative to the vertical direction (second natural orientation).Also note that in device of Drummond when bar 23 is engaged with the first rotation point of the flip stop 27, the flip stop is oriented in a first natural orientation in the space which is interpreted to be vertical direction; and when bar 23 is engaged with the second rotation point of the flip stop 27, the 

    PNG
    media_image1.png
    984
    688
    media_image1.png
    Greyscale

Claim 4 recites a flip stop for use with a woodworking device. Claim 1 is claiming a device. More limiting the features and relationship between the flip stop and the woodworking device mount to mere components associated with the intended use of the recited device.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.  Thus, the prior art only needs to teach the recited components of the flip stop.
Claim 4 recites that the flip stop has a slot defining a first rotation point and a second rotation point separated by an opening. Claim 1 further recites that the first and the second rotation points have an intended use of being rotatably coupled to a woodworking device to be rotated about the first and the second rotation points and being urged by gravity to assume a generally vertical orientation not intersecting a woodworking plane and a generally skewed orientation intersecting the woodworking plane.Figures 1 and 2 of Drummond (reproduced and annotated above) show a flip stop (27) with a slot (slot 26) defining a first rotation point and a second rotation point separated by an opening (channel 25).While the movement of the flip stop amounts to a method step, and is therefore mere intended use, the prior art  must be capable of this intended use. The flip stop of Drummond is capable of being coupled to the woodworking device (20, 22 and 23) via the first rotation point, the flip stop is capable of being urged by gravity to assume a generally vertical orientation at which the flip stop does not intersect the woodworking plane (the flip stop is capable of being freely rotated about the first and the second rotation points when bar 23 is 
Regarding claim 3, Drummond teaches (reproduced and annotated below) a flip stop comprising: a slot, the slot defining a first end, a second end, and an opening (25) intersecting the first end and the second end; wherein the first end defines a first axis of rotation and the second end defines a second axis of rotation; and wherein the first axis of rotation and the second axis or rotation are offset it two mutually exclusive directions in a two-dimensional plane.In device of Drummond when bar 23 is engaged with the first rotation point of the flip stop 27, the flip stop is oriented in a first natural orientation in the space which is interpreted to be vertical direction; and when bar 23 is engaged with the second rotation point of the flip stop 27, the flip stop is oriented in a second natural orientation in the space different from the first orientation because of difference in weight and shape of top and bottom of the flip stop.

    PNG
    media_image2.png
    982
    777
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 3 of Lindenmeyer (US Patent No. 6,910,592 B1) shows (reproduced and annotated below) a flip stop with a slot having a first rotation point and a second rotation point and an opening

    PNG
    media_image3.png
    275
    545
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723